OPINION AND ORDER REVERSING
It is the opinion of this court that the plain meaning of KRS 61.070 when con*39strued as KRS 446.130 requires us to construe it is that no person while serving as a member of a state administrative board or commission, including the State Real Estate Commission, can become a candidate for public office. The judgment of the trial court is therefore reversed with directions that a new judgment be entered in conformity with this opinion.
Whether KRS 61.070 applies to members of state administrative boards and commissions serving ex officio, by virtue of holding other office, is a question we do not decide.
PALMORE, C. J., and AKER, LUKOW-SKY, STEPHENS and STEPHENSON, JJ., concur.
STERNBERG, J., dissents.
ENTERED May 19, 1981.
/s/John S. Palmore Chief Justice